Name: Commission Regulation (EEC) No 1786/79 of 10 August 1979 laying down rules for applying the general subsidy granted in respect of butter intended for direct consumption in the Community under scheme A in Regulation (EEC) No 1269/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 79 No L 203/51Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1786/79 of 10 August 1979 laying down rules for applying the general subsidy granted in respect of butter intended for direct consumption in the Community under scheme A in Regula ­ tion (EEC) No 1269/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), Having regard to Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption (3 ), as amended by Regulation (EEC) No 1 768 /79 (4 ), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 1269/79 obliges Member States to choose one of the schemes contained therein for reducing the price of butter for direct consumption during the 1979/80 milk year ; whereas Articles 5(1 ) and 8 of Commission Regula ­ tion (EEC) No 1785/79 of 10 August 1979 on the temporary marketing during the 1979/80 milk year of reduced-price butter for direct consumption in the Community (5 ) should be applied mutatis mutandis to the general subsidy under scheme A in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The provisions of Article 5 ( 1 ) and Article 8 of Regula ­ tion (EEC) No 1785/79 shall apply mutatis mutandis to butter eligible for the general subsidy under scheme A referred to in Article 2 of Regulation (EEC) No 1269/79 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 161 , 29 . 6 . 1979, p. 8 . (4 ) See page 1 of this Official Journal . (5 ) See page 47 of this Official Journal .